Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claim is the inclusion of the limitation underlined

    PNG
    media_image1.png
    353
    602
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    351
    586
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    406
    584
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    260
    590
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    178
    554
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    302
    591
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    51
    499
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    350
    597
    media_image8.png
    Greyscale

	in all the claims which is not found in the prior art references. Examiner reviewed the teaching of following prior arts:
100) according to an exemplary embodiment of the present disclosure may further include a support pipe (20) protruded from a bottom central part of a case (12). The support pipe (20) may be mounted with a first bearing (31) and a bracket (11) may be mounted with a second bearing (32). The first and second bearings (31, 32) are contact-supported by a rotation shaft (400), where an upper surface of the rotation shaft (400) may be supported by the second bearing (32), and a bottom surface of the rotation shaft (400) may be supported by the first bearing (31). An upper distal end of the rotation shaft (400) may be upwardly extended through the bracket (11), and may be coupled to a structure (60) connected to a steering shaft (not shown). The housing (10) may be mounted therein with a stator (200) and a rotor (300). The rotor (300) may include a rotor core (320) coupled to the rotation shaft (400), and a magnet (310) coupled to a periphery of the rotor core (320). Although the present exemplary embodiment has explained and illustrated a structure where the magnet (310) is coupled to a periphery of the rotor core (320), the present exemplary embodiment may alternatively include a structure where the magnet (310) is inserted into the rotor core (320), but Pyeon et al. doesn’t teaches having a recessed hub surface spaced from the front face and abutting the front end bell and forming a hub cavity about the shaft opening and the hub cavity having an axial depth extending from the front face to the recessed hub surface proximate to the front end bell , controller housing including a stepped outer diameter forming a first outer diameter and a second stepped outer diameter smaller than the first outer diameter; and a plurality of radial fins spaced about the stepped outer diameter of the controller housing to provide a radial length extending  controller housing including a stepped outer diameter forming a first outer diameter and a second stepped outer diameter smaller than the first outer diameter; and a plurality of radial fins spaced about the stepped outer diameter of the controller housing to provide a radial length extending from the first outer diameter and an axial length forward of the first outer diameter and a power take-off element coupled to the shaft through a flange having an elongate length and an end surface that abuts the front end bell and the inner edge of the controller structure is spaced from the shaft to a form a radial gap sized to accommodate the length of the flange connecting the power take-off element to the shaft so that the end surface of the flange abuts the front end bell as claimed in claims 1, 21, 29, 32, 43-44.
Filippis (US PG Pub 2006/0022529) teaches the motor housing 3 enclosing the interior of the motor housing 4 essentially consists of a rear motor housing part 5 with integrated electronics module 9 and of a front power take-off motor housing part 6 connected to the rear motor housing part 5. All parts of the motor housing are made of cast aluminum in this case. The motor housing 3 is held in a fan frame 102 which is 
Asao et al.  (9,270,145) teaches a motor 1 includes a stator core 24 composed of a laminated iron core on which a plurality of iron plates are laminated, a stator 2 composed of a stator winding 5 attached to the stator core 24, a rotor 3 inserted to inner space in the stator 2, and an output shaft 4 fixed to the center portion of the rotor 3. A first side, from which a power output of the output shaft 4 is outputted, is called as a front side (lower side in FIG. 1), and a second side, which is a reverse side of the first side, is called as a rear side (upper side in FIG. 1). A front housing 6 as a first housing and a rear housing 7 as a second housing are respectively attached to a front side and a rear side of the stator 2, and the stator 2 is sandwiched by the front housing 6 and the rear housing 7, but Asao et al. doesn’t teaches a recessed hub surface spaced from the front face and abutting the front end bell and forming a hub cavity about the shaft opening and the hub cavity having an axial depth extending from the front face to the recessed hub surface proximate to the front end bell , controller housing including a stepped outer diameter forming a first outer diameter and a second stepped outer diameter smaller than the first outer diameter; and a plurality of radial fins spaced about the stepped outer diameter of the controller housing to provide a radial length extending from the first outer diameter and an axial length forward of the first 
Lafontaine et al. (7,122,923) teaches  an apparatus for converting between mechanical and electrical energy, e.g., an alternator 100 in accordance with various aspects of the present invention comprises: a shaft 110, preferably including a tapered projecting portion 310 and a threaded portion 312; a rotor 112; a stator 114; a front endplate 116; a front bearing 118; a jam nut 120; a rear endplate 122; a rear shaft retaining ring 123; a rear bearing 124; a rear jam nut 125; a rear endplate retaining ring 
Cocks et al. (US PG Pub 2014/0217844) teaches Electric motor 10 includes housing 12 having a first end cap 14 and a second end cap 16. Electric motor 10 further includes a stationary assembly 18 and a rotatable assembly 20. Motor assembly housing 16 defines an interior 22 and an exterior 24 of motor 10 and is configured to at least partially enclose and protect stationary assembly 18 and rotatable assembly 20. Stationary assembly 18 includes a stator core 28, which includes a plurality of stator teeth 30 and a plurality of winding stages 32 wound around stator teeth 30 and adapted to be electronically energized to generate an electromagnetic field, but Cocks et al. doesn’t teaches a recessed hub surface spaced from the front face and abutting the front end bell and forming a hub cavity about the shaft opening and the hub cavity having an axial depth extending from the front face to the recessed hub surface proximate to the front end bell , controller housing including a stepped outer diameter 
Kim (US PG Pub 2016/0352184) teaches a housing, a stator disposed in the housing, a rotor rotatably disposed inside the stator, a rotating shaft which integrally ,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        January 29, 2022